Stephens, P. J.
This case, which is a suit by a wife for personal injuries alleged to have been received by the negligence of the defendant arising from the same transaction on which is based her husband’s suit to recover of the same defendant for loss of the wife’s services, is controlled by the decision in the case of the husband, ante, 116. The petition set out a cause of action, and was good against the general and special demurrers; and the evidence authorized the verdict for the plaintiff. The court did not err in overruling the demurrer, and in overruling the defendant’s motion for new trial, which was based on the general grounds only.

Judgment affirmed.-


Sutton and Felton, JJ., concur.